PER CURIAM.
Appellant, E. D. Rivers, Jr., seeks reversal of an order awarding appellee, J. 0. Phillips, a $20,000 attorney’s fee as the reasonable value of his services rendered to Rivers in his capacity as guardian of the person and property of Lucile Lashley Rivers, deceased-incompetent.
On appeal Rivers contends that the evidence was insufficient to support the amount of the attorney’s fee award. We cannot agree.
After a review of the expert testimony (which ranged from $40,000-$50,000 as a reasonable fee) and documentary evidence, we find that there was competent substantial evidence to support the award of a $20,000 attorney’s fee. Accordingly, we must affirm that award. See 4 Fla.Jur.2d Attorneys at Law § 155 (1978).
Affirmed.